IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,407-01


EX PARTE RANDY LAMAR DORSEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006-1-4692 IN THE 24TH JUDICIAL DISTRICT COURT

FROM REFUGIO COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unauthorized use
of a motor vehicle and sentenced to two (2) years' imprisonment and assessed a fine of $2,000 and
court costs.  He did not appeal his conviction.
	This application was filed in the district court on October 30, 2006, and forwarded to this
Court on November 22, 2006.  The habeas record has been forwarded to this Court prematurely.  We
remand this application to Refugio County to allow the trial judge to complete evidentiary hearings
and enter findings of fact and conclusions of law within 90 days of this order.  If any continuances
are granted, a copy of the order granting the continuance shall be sent to this Court.  A supplemental
transcript containing the plea papers and the court's orders entered on June 13, 2006, and all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 



Filed:   December 20, 2006


Do not publish